IN THE UNITED STATES DISTRIC'I` COURT
FOR 'I`HE DISTRICT OF MARYLAND

` STEPHEN B. JONES *
Plainnff ` *
v. * _ Civil Action No. JKB-l 8-570
WEXFORD *
Defendant *
=z=**
MEMORANDUM OPINION

 

Plaintiff Stephen B. Jones, an inmate committed to the custody of the Maryland Division
of Correction and confined in the Mai"yland Correctional Training_ Center in Hagerstown,
Maryland, filed this civil rights suit pursuant to 42 U.S.C. § 1983 alleging he was being denied
adequate medical care. ECF 1, ECF 8 (supplemental complaint). In response, the only named
defendant, Wexford Health Sources, lnc., moves to dismiss the complaint for failure to state a
claim upon which relief rnay be granted. ECF 10. lThe motion is opposed by Jones. ECF 12.
No hearing is necessary to address the pending matters. See Local Rule 105.6 (D. Md. 2018).
For the reasons that follow, the motion to dismiss Will be granted and the complaint shall be
dismissed

Background

Jones states that he Suffers from chronic low back pain for which he receives chronic
care. ECF l-l at p. 2. He states that on Novernber 9, 2017, Dr. Tessema discontinued a
prescription for Elavill he had been taking for pain management, explaining that he was
concerned about Jones’s age and the potential for developing heart problems while taking that

drug. Id.

 

1 Elavil, also known as Amitriptyline, is a tricyclic antidepressant that is contraindicated for patients who
have suffered a heart attack. See https:/fwww.drugs.com/amitriptyline.html (1ast visited Feb. 13, 2019).

Jones Was seen by Lori Slavick, P.A., on December 16, 2017, to receive a replacement
for the Elavil he had been taking, but he claims she refused to help him. Id.

On lanuary lO, 2018, Jones was seen by “Dr. Yvonne,” Who discussed indications for
Neurontin2 With J ones and notified him that he would be weaned off that medication and placed
on Cymbalta3 instead Id. Jones states he did not agree with the change in his medication
because Cymbalta is “a mental health drug, not a pain medication[].’i Id. at p. 3. Nevertheless,
he began taking Cymbalta on January 12, 2018, but stopped taking it four days later, citing nose
bleeds and dizziness as his reasons for stopping the drug.4 Id.

On January 30, 2018, J ones Was seen by Dr. Nimely for a chronic care visit. Dr. Nimely
prescribed Elavil for Jones’s back pain, but made no mention of it causing heart trouble, or
problems with blood pressure, due to Jones’s age.5 Id. Although J ones states he was prescribed
Elavil, he also states in an administrative remedy procedure complaint (ARP) date February 2,
2018, that he was only receiving Baclofen6 for pain at that time. Id.

In an ARP dated January 23, 2018, J ones claimed that a nurse lied to him about referring

him to a doctor for review of his medications after he stopped taking the prescribed medication

\

 

2 Neurontin, also known as gabapentin, is an and-epileptic drug that affects chemicals and nerves in the body

that are involved in the cause of seizures and nerve pain. See htms://www.drugs.com/neurontin.html (last visited
Feb. 13, 2019).

3 Cyrubalta, also known as duloxetine, is a selective serotonin and norepinephrine reuptake inhibitor
antidepressant used to treat depression and pain cause by nerve damage, “iibromyalgia (a chronic pain disorder), or
chronic muscle or joint pain (such as low back pain and osteoarthritis pain).” See https://Www.drugs.com/
cymbalta.html (last visited Feb. 13, 2019).

4 Side effects for Cymbalta include: feeling light-headed, vision changes, easy bruising or unusual bleeding,

painful or difficult urination, headache, confusion, and stomach pain. See https:/'/www.drugs.com/cymbalta.html
(last visited Feb. 13, 2019).

5 Side-effects for Elavil include: unusual thoughts or behavior, feeling light headed, chest pain or pressure,
pounding heartbeats, confusion, hallucinations, constipation, and easy bruising or unusual bleeding. See
https:/'/www.drugs.com/elavil.html (last visited Feb. 13, 2019).

6 Baclofen is a muscle relaxer used to treat muscle symptoms such as spasm, pain and stiffness caused by
multiple sclerosis, spinal cord injuries, or other spinal cord disorders See httgs://www.drugs.com/baclofen.html
(last visited Feb. 13, 2019).

 

that was making him sick. ECF l-l at pp. 7-8. There is no response on the section of the form
reserved for a response; J ones indicates that he has been without medication for his lower back
pain for two months. Ia'. ln response to an earlier-filed ARP, however, the Warden indicated
that while Jones’s Elavil_ prescription was discontinued on November 19, 2017, his Baclofen
prescription was increased to a twice daily dose. Id. at p. 32. In yet another ARP response, it is
noted that in addition to the increased Baclofen dosage, Jones’s prescriptions for Neurontin and
Naproxen remained in place. Id. at p. 34.

On.January 31, 2018, .T ones filed another ARP complaining that medical staff took away
his pain medication and replaced it with mental health medication that is ineffective in treating
his pain. ECF l-l at pp. 9-10. He threatened that if the Warden did not look into the Situation,
lhe would leak the story to “all the news stations around here.” Id. at p. 10.

Iu an ARP dated January 16, 2018, Jones referenced a rule violation for which he
received 40 days cell restriction ECF l-l at pp. 14-16. He claimed he did not “disrespect” the
nurse with whom he spoke, but only disagreed with her plan not to refer him to a physician for
review of his medications Id. ln another ARP, Jones denied telling the nurse to “go t*ck
yourself.” Id. at p. 20.

ln one ARP attached to Jones’s complaint, the response nom the Warden indicates that
his complaint alleging he had been denied medical treatment was being dismissed The response
indicated that the complaint was investigated and it was determined that: J ones became
belligerent and refused a physical assessment to assist in addressing his requests for pain
medication on December 16, 2017; when he was seen again on December 31`, 2017, he became

confrontational again; and finally when he was seen on January lO, 2018, the indications for

 

Neurontin were discussed with Jones and he was informed he would be started on Cymbalta.
ECF l-l at p. 21.

J ones seeks compensatory damages as relief for his claim that the discontinuation and
changes in his pain medications constitute cruel and unusual punishment ECF l at p. 3.

In Jones’s supplemental complaint, which also consists largely of ARP complaints he has
filed concerning his pain medication, he alleges he is being denied care for discriminatory
reasons. ECF 8-1 at pp. 3-4. In an April ll, 2018, ARP response, the Warden again indicated
Jones’s complaint was investigated and it was determined that J ones Was currently receiving
Baclofen, Amitriptyline, and Ibuprofen for his pain. Id. at p. 4. The balance of the supplemental
complaint reiterates his position that medical staff at MCTC are taking pain medications away
and substituting “rnental health medications” for them.

Standard for Motion to Dismiss

As noted, Defendant Wexford has filed a Motion to Dismiss the complaint ECF lO. ln
reviewing the complaint in light of a Motion to Dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6), the court accepts all well-pleaded allegations of the complaint as true and
construes the facts and reasonable inferences derived therefrom in the light most favorable to the
plaintiff Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan Labs.,
Inc. v. Matkart', 7 F.3d 1130, 1134 (4th Cir. 1993)); Ibarra v. Um'ted States, 120 F.3d 472, 473
(4th Cir. 1997). Rule S(a)(Z) of the Federal Rules of Civil Procedure requires only a “short and
plain statement of the claim showing that the pleader is entitled to relief.” Mt'gdal v. Rowe Prt`ce-
Flemz`ng Int'l Inc., 248 F.Sd 321, 325-26 (4th Cir. 2001); See also Swierkiewicz v. Sorema N.A.,
534 U.S. 506, 513 (2002) (stating that a complaint need only satisfy the “simplified pleading

standard” of Rule S(a)).

 

The Supreme Court of the United States explained a “plaintiff"s obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and conclusions, and a formulate
recitation of the elements of a cause of action will not do.” Bell Altl.l Corp. v. Twombly, 550 U.S.
544, 555 (2007) (internal citations omitted). No_netheless, the'complaint does not need “detailed
factual allegations” to survive a motion to dismiss Id. at 555. However, to survive a motion to
dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘State a claim to
relief that is plausible on its face.”’ Ashcroji‘ v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting
Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal,556 U.S. at 678. “But where the well-pleaded facts do not permit
the court to infer more than the mere possibility of misconduct, the complaint has alleged -- but it
has not ‘show[n]’ -- ‘that the pleader is entitled to relief.”’ Id. at 679 (quoting Fed R.`Civ. P.
S(a)(2)). ,

“[O]nce a claim has been stated adequately, it may be supported by Showing any set of
facts consistent with the allegations in the complain .” Twombly, 550 U.S. at 563 (citing Sanjuan
v. Am. Bd. ofPsychiat)j) and Neurology, Inc., 40 F.Sd, 247, 251 (7th Cir. 1994)) (once a claim
for relief has been stated, a plaintiff ‘receives the benefit of imagination, so long as the
hypotheses are consistent With the complaint’).

Analysis

lt is well established that the doctrine of` respondeat superior does not apply in § 1983
claims. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (no respondeat superior
liability under § 1983). A private corporation, such as Wexford, is not liable under § 1983 for

actions allegedly committed by its employees when such liability is predicated solely upon a

 

theory of respondeat superior. See Austin v. Paramount Parks, Inc., 195 F.3d 715, 727-28 (4th
Cir. 1999); Powell v. Shopco Laurel Co., 678 F.2d 504, 506 (4th Cir. 1982); Clark v. Maryland
Dep't of Public Safety and Correctional Services, 316 F. App’x 279, 282 (4th Cir. 2009)
(unpublished).

J ones has not cited either a corporate policy or a practice by Wexford that has resulted in
the deprivation of his constitutional rights, nor can one be discerned from the complaint las
supplemented ln his opposition response, Jones argues that Wexford can be held liable for the`
decisions made by the doctors and nurses who saw him and refilsed to provide him with pain
medication. ECF 12. His argument, however, is unavailing as he simply describes a theory of
liability sounding in respondeat superior. Wexford is entitled to dismissal of the complaint
against it. Moreover, even if J ones had named as defendants the providers he encountered at
MCTC, his complaint fails to state a constitutional claim.

The Eighth Amendment prohibits "unnecessary and wanton infliction of pain” by virtue
of its guarantee against cruel and unusual punishment Gregg v. Georgia, 428 U.S. 153, 173
(1976); see also Hope v. Pelzer, 536 U.S. 730, 737 (2002); Scz'mo v. Stansber)j), 841 F.3d 219,
225 ‘(4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016). “Scrutiny under the
Eighth Amendment is not limited to those punishments authorized by statute and imposed by a
criminal judgment.” De ’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003) (citing Wilson v.
Seiter, 501 U.S. 294, 297 (1991)); accord Anderson v. Kingsley, 877 F.3d 539, 543 (4th Cir.
2017). In order to state an Eighth Amendment claim for denial of medical care, J ones must
demonstrate that the actions of the defendants, or their failure to act, amounted to deliberate
indifference to a serious medical 'need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also

Anderson, 877 F.3d at 543. Deliberate indifference to a serious medical need requires proof that,

 

objectively, the prisoner plaintiff was suffering from a serious medical need and that,
subjectively, the prison staff were aware of the need for medical attention but failed to either
provide it or ensure it was available See Farmer v. Brennan, 511 U.S. 825, 834-7 (1994); see
also Heyer v. U.S. Bureau of Prz`sons, 849 F.3d 202, 209-10 (4th Cir. 2017); King, 825 F.3d at
~ 218; Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). Objectively, the medical condition at
issue must be serious. See Hudson v. McMillian, 503 U.S. 1, 9 (1992) (there is no expectation
that prisoners will be provided with unqualified access to health care); Jack.son v. Lightsey, 775
F.3d 170, 178 (4th Cir. 2014). Proof of an objectively serious medical condition, however, does
not end the inquiry. n

The subjective component requires “subjectivc recklessness” in the face of the serious
medical condition. See Farmer, 511 U.S. at 839-40; see also Anderson, 877 F.3d at 544. Under
this standard “the prison official must have both ‘subjectively recognized a substantial risk of
harrn’ and ‘subjectively recognized that his[/her] actions were inappropriate in light of that
ris .”’ Anderson, 877 F.3d at 545 (quoting Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303
(4th Cir. 2004)); See also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) (“True Subjective
recklessness requires knowledge both of the general risk, and also that the conduct is
inappropriate in light of that risk.”). “Actual knowledge or awareness on the part of the alleged
inflicter . . . becomes essential to proof of deliberate indifference because ‘prison officials who
lacked knowledge of a risk cannot be said to have inflicted punishment.”’ Brz'ce v. Va. Beach
Corr. Ctr., 58 F.3d 101, 105 (4th.Cir. 1995) (quoting Farmer, 511 U.S. at 844). The subjective
knowledge requirement can be met through direct evidence of actual knowledge or through

circumstantial evidence tending to establish such knowledge, including evidence “that a prison

 

official knew of a substantial risk from the Very fact that the risk was obvious.” Scinro, 841 F.3d
at226(quoungfhrmer,511LLS.at842)

Assuming without deciding that Jones’s chrome lower back pain is sufficiently serious, it
is clear from the face of the complaint and supplement that he has received constitutionally
adequate medical care. Jones’s disagreement with the drugs prescribed to him is not a sufficient
basis for an Eighth Amendment claim. The right to treatment is “limited to that which may be
provided upon a reasonable cost and time basis and the essential test is one of medical necessity
and not simply that which may be considered merely desirable.” United States v. Clawson, 650
F.3d 530, 538 (4th Cir. 2011) (emphasis added) (quoting Bowrz`ng v. Goa'wz`n, 551 F.2d 44, 47-48
(4th Cir. 1977)). While Jones remains free to refuse to take medications prescribed because he
has concluded that they are improper despite what medically trained professionals have told him,
he does not also have a cause of action against those medical providers based on his
disagreement with their decisions regarding his care.

A separate order dismissing the complaint and entering judgment in favor of defendant
follows.

Dateathis /5' dayof Ey/. ,2019.

FOR THE COURT:

nw ¢{. fz~_,¢\

J ames K. Bredar
Chief Judge

 

